The proposed Administration and Office Building Certificates can legally be validated only because the certificates and the proceedings for issuing the certificates expressly and specifically exclude the pledge or use of any taxing or property resource of the city for the payment of the certificates, and the proceedings for issuing the certificates and constructing the building expressly and specifically exclude the use of such municipal taxation or other resource for the construction, equipment, furnishing, maintenance or operation of the proposed building, except that the proceeds derived from the use of the building when rented shall be used exclusively for paying such certificates and for the maintenance and operation of the building that is to be constructed, furnished and equipped solely by use *Page 482 
of the proceeds derived from the sale of the authorized certificates.
The provisions of Chapter 20158, Acts of 1939, relative to the use of funds derived directly or indirectly from taxation or from the public utilities of the city cannot legally be applied to the payment of the proposed certificates, or for the construction, equipment, furnishing, maintenance or operation of the proposed building, because to so apply such statutory provisions would violate the provisions and intendments of Section 5, Article IX, of the Constitution.
Assuming that under Section 8, Article VIII, of the Constitution the statute may and does authorize the particular building project, Section 5, Article IX, of the Constitution forbids the use of municipal taxation and property rights acquired by taxation including municipal public utility property and funds derived therefrom, in paying for the proposed certificates or for the construction, equipment, furnishing, maintenance or operation of a building for the main purpose of renting it to other governmental units with intent to rent and use for municipal purposes only such portion of the building as may not be otherwise rented.
TERRELL, C. J., BUFORD, CHAPMAN and THOMAS, J. J., concur.